DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1 (01)” has been used to designate both housing assembly and teeth.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (2020/0297573) in view of Zhou (2019/0321259) and Carlucci (2009/0118652).
With respect to claim 1, Ma discloses a massage apparatus (scalp massager, fig 1) can be used on any body part the user desires including the feet, comprising a housing assembly (100, fig 1), a driving mechanism (transmission assembly; 300, fig 2), a front rotating member (320, fig 2), a middle rotating member (3131, fig 2) and a rear rotating member (320 on right side of 3131 in fig 2), the driving mechanism, the front rotating member, the middle rotating member, and the rear rotating member being accommodated in the housing assembly (arranged inside the housing; see [0025], lines 3-4), the driving mechanism driving the front rotating member, the middle rotating member, and the rear rotating member to rotate ([0025], lines 5-6), the front rotating member being connected with a front massage head (400 in fig 2 on left side of 3131), the rear rotating member being connected with a rear massage head (400 on right side of 3131 in fig 2); the front massage head and the rear massage head rotatably extending out of the housing assembly (see element 400 outside of housing 100 in fig 1), but lacks a middle massage head rotatably extending out of the housing assembly.
However, Zhou teaches a foot massage apparatus (1, fig 1) with a front massage member and head (3 and 4, fig 1), a middle massage member and head (3 and 5, fig 1) the middle rotating member being provided with a pivot shaft (31, fig 1) and a rear massage member and head (second instance of 3 and 4 on left side of 5 in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the middle rotating member of Ma to include a massage head through duplication of the from massage head as taught by Zhou so as to provide massage therapy to more surfaces of the foot while using. 
Further, the modified Ma lacks the middle pivot shaft moving up and down.
However, Carlucci teaches a massage apparatus (1, fig 6) with a rotating member (19/36, fig 8) with a pivot shaft (25, fig 8), an upper end (top of 25 near element 27) of a pivot shaft (25, fig 8) being connected with a massage head (25 connects to node 11 in fig 8), a lower end (end of 25 near element 23 in fig 8) of the pivot shaft being provided with an elastic member (spring 23, fig 8) to provide up and down motion (see [0022], lines 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivot shaft of the modified Ma to include an elastic member as taught by Carlucci so as to provide an additional therapeutic effect for the user and prevent pain or discomfort to the user (see [0022], lines 8-9 of Carlucci).
Claim(s) 2-5, 8-9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Zhou and Carlucci as applied to claim 1 above, and further in view of Lev (2008/0108919).
With respect to claim 2, the modified Ma shows all the elements as claimed above but lacks a middle portion of the middle rotating member is provided with a shaft room, a cover plate, an accommodating room.

    PNG
    media_image1.png
    417
    295
    media_image1.png
    Greyscale

Annotated fig 5 of Lev.
However, Lev teaches a massage apparatus (10, fig 1) with a rotating member (46, fig 5) provided with a shaft room (see annotated fig 5 of Lev), a cover plate (48, fig 5) is fixedly connected to an underside of the rotating member (see [0033], lines 11-13), the cover plate is provided with an accommodating room (see annotated fig 5 of Lev), a pivot shaft (50, fig 5) is disposed in the shaft room (see [0033], lines 11-13), and the lower end of the pivot shaft presses into the accommodating room (see [0033], lines 11-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the middle rotating member of the modified Ma with the shaft room and cover connected to the shaft as taught by Lev so as to provide a well-known drive mechanism to provide rotation to the massage head.
With respect to claim 3, at least one side of the upper end of the pivot shaft is formed with a flat surface (see flat side of element 50 in fig 5 of Lev), and an end portion of the pivot shaft, located at an end of the flat surface selectively abuts against a top inner wall of the shaft room (see connection line running through 46 and 50 in fig 5 showing the abutment of the flat side of the shaft to the inside of the hole in the shaft room).
With respect to claims 4, 8, and 12 the modified Ma shows the driving mechanism includes a main worm wheel (312, fig 2 of Ma), a secondary worm wheel (wheel beneath 312 in fig 2 of Ma) and a motor (200, fig 2 of Ma) having a worm (311, fig 2 of Ma), the main worm wheel and the secondary worm wheel are coaxially arranged one on top of another (see location of 312 on top of the secondary wheel in fig 2 of Ma), the worm meshes with the main worm wheel through teeth (see [0034], lines 4-5 of Ma), a side wall of the front rotating member, a side wall of the middle rotating member and a side wall of the rear rotating member are formed with teeth respectively (see teeth (grooves) on the front middle and rear rotating members (320/3131) of Ma), the teeth of the middle rotating member mesh with the teeth of the secondary worm wheel, the teeth of the middle rotating member also mesh with the teeth of the front rotating member and the teeth of the rear rotating member (see [0034], lines 5-12 of Ma).
With respect to claims 5, 9, and 13 the modified Ma shows the motor is electrically connected (see [0037], lines 3-4 of Ma) to a control circuit board (600, fig 6 of Ma), the control circuit board is provided with a plurality of buttons (700, fig 6 of Ma), and the buttons extend out of the housing assembly (see 700 extending from 100 in fig 6 of Ma).
Claim(s) 1 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (2019/0321259) in view of Carlucci (2009/0118652).
With respect to claim 1, Zhou discloses a foot massage apparatus (foot massager, fig 1), comprising a housing assembly (1, fig 1), a driving mechanism (2/3/31, fig 1), a front rotating member (gear 3 on left side of element 15 in fig 1), a middle rotating member (gear 3 in between gear three on the right side and gear 3 on the left side of element 15 in fig 1) and a rear rotating member (gear 3 on the right side of element 15 in fig 1), the driving mechanism, the front rotating member, the middle rotating member, and the rear rotating member being accommodated in the housing assembly (arranged inside the housing in fig 2 where 14 and 15 enclose gears), the driving mechanism driving the front rotating member, the middle rotating member, and the rear rotating member to rotate ([0040], lines 2-5), the front rotating member being connected with a front massage head (43 in fig 7; see [0040], lines 4-5), the middle rotating member being connected with a middle massage head (5, fig 1; see [0040], lines 2-3), the rear rotating member being connected with a rear massage head (43 in fig 7 on the right side of the middle member; see [0040], lines 4-5); the front massage head, the middle massage head, and the rear massage head rotatably extending out of the housing assembly (see elements 4 and 5 extending outside of housing 1 in fig 2), lacks the middle pivot shaft moving up and down.
However, Carlucci teaches a massage apparatus (1, fig 6) with a rotating member (19/36, fig 8) with a pivot shaft (25, fig 8), an upper end (top of 25 near element 27) of a pivot shaft (25, fig 8) being connected with a massage head (25 connects to node 11 in fig 8), a lower end (end of 25 near element 23 in fig 8) of the pivot shaft being provided with an elastic member (spring 23, fig 8) to provide up and down motion (see [0022], lines 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivot shaft of the modified Ma to include an elastic member as taught by Carlucci so as to provide an additional therapeutic effect for the user and prevent pain or discomfort to the user (see [0022], lines 8-9 of Carlucci).
With respect to claim 16, the modified Zhou shows the housing assembly includes an upper cover (14, fig 1 of Zhou), a middle cover (17, fig 1 of Zhou) and a lower housing (15, fig 1 of Zhou), the front massage head, the middle massage head and the rear massage head extend out of the middle cover at intervals (4 and 5 attach to and extend from the cavity spaces in the middle housing 17 in fig 1 of Zhou), and the upper cover presses the middle cover to the lower housing (see [0046], lines 2-3 and 6-7 of Zhou).
With respect to claim 17, the modified Zhou shows the elastic member is a spring (spring 23, fig 8 of Carlucci).
With respect to claim 18, the modified Zhou shows each of the front rotating member and the rear rotating member is provided with another pivot shaft (31 on each of the rotating member sin fig 1 of Zhou), an upper end of the pivot shaft of the front rotating member is connected to the front massage head (transmission shaft 31 rotates massage disc 5; see [0040], lines 2-3 of Zhou), and an upper end of the pivot shaft of the rear rotating member is connected to the rear massage head (transmission shaft 31 rotates disc 43; see [0040], lines 4-5 of Zhou). 
However, Carlucci teaches a massage apparatus (1, fig 6) with a rotating member (19/36, fig 8) with a pivot shaft (25, fig 8), an upper end (top of 25 near element 27) of a pivot shaft (25, fig 8) being connected with a massage head (25 connects to node 11 in fig 8), a lower end (end of 25 near element 23 in fig 8) of the pivot shaft being provided with an elastic member (spring 23, fig 8) to provide up and down motion (see [0022], lines 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivot shaft of the front and rear rotating members of the modified Ma to include an elastic member as taught by Carlucci so as to provide an additional therapeutic effect for the user and prevent pain or discomfort to the user (see [0022], lines 8-9 of Carlucci).
Claim(s) 2-3, 6, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Carlucci as applied to claim 1 above, and further in view of Lev (2008/0108919).
With respect to claim 2, the modified Zhou shows all the elements as claimed above but lacks a middle portion of the middle rotating member is provided with a shaft room, a cover plate, an accommodating room.

    PNG
    media_image1.png
    417
    295
    media_image1.png
    Greyscale

Annotated fig 5 of Lev.
However, Lev teaches a massage apparatus (10, fig 1) with a rotating member (46, fig 5) provided with a shaft room (see annotated fig 5 of Lev), a cover plate (48, fig 5) is fixedly connected to an underside of the rotating member (see [0033], lines 11-13), the cover plate is provided with an accommodating room (see annotated fig 5 of Lev), a pivot shaft (50, fig 5) is disposed in the shaft room (see [0033], lines 11-13), and the lower end of the pivot shaft presses into the accommodating room (see [0033], lines 11-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the middle rotating member of the modified Zhou with the shaft room and cover connected to the shaft as taught by Lev so as to provide a well-known drive mechanism to provide rotation to the massage head.
With respect to claim 3, the modified Zhou shows at least one side of the upper end of the pivot shaft is formed with a flat surface (see flat side of element 50 in fig 5 of Lev), and an end portion of the pivot shaft, located at an end of the flat surface selectively abuts against a top inner wall of the shaft room (see connection line running through 46 and 50 in fig 5 of Lev showing the abutment of the flat side of the shaft to the inside of the hole in the shaft room).

    PNG
    media_image2.png
    350
    400
    media_image2.png
    Greyscale

Annotated fig 2 of Zhou.
With respect to claims 6, 10, and 14, the modified Zhou shows the front massage head, the middle massage head and the rear massage head each have three massage spheres that are evenly spaced apart from each other (see annotated fig 2 of Zhou).
Claim(s) 7, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Carlucci and Lev as applied to claim 6, 10, and 14, respectively, above, and further in view of Chen (6149611).
With respect to claims 7, 11, and 15, the modified Zhou shows an upper end face of the front massage head, an upper end face of the middle massage head and an upper end face of the rear massage head (each massage head (5 and 4, in fig 2 top surface face extending out of the housing 14 in fig 2)) but lack the upper end faces are convex curved surfaces.
However, Chen teaches a foot massager 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper end face of the front, middle, and rear massage members of the modified Zhou to include a convex curved surface as taught by Chen so as to provide a surface that can fit in different curvatures of the user’s foot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (2018/0125741), Chen (2014/0276277), Katcunuma (5573500), Prehodka (5797859), Tsai (2010/0081973), Tsai (2010/0280426), and Tsai (8282583) are cited to show additional massage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785